396 F.2d 819
UNITED STATES of America, Appellee,v.Troy Dennis COOK, with aliases Troy Dennis Cooke and Bob G. Cook, Appellant.
No. 11905.
United States Court of Appeals Fourth Circuit.
Argued April 2, 1968.
Decided June 12, 1968.

James E. Gonzales, Charleston Heights, S.C., for appellant.
Thomas P. Simpson, Asst. U.S. Atty. (Klyde Robinson, U.S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
In defendant's appeal from the judgment entered on his conviction for receiving and concealing a stolen motor vehicle, in violation of 18 U.S.C. § 2313, the question presented is the sufficiency of the evidence to warrant the jury's verdict of guilt. Since defendant does not dispute that the vehicle was stolen and was transported in interstate commerce, this question is limited to the sufficiency of the proof of defendant's knowledge that the vehicle he possessed was stolen.


2
To prove the fact in issue, the government presented evidence of defendant's having used a false serial number on the purported title documents for the vehicle, defendant's having titled the vehicle in the name of his son, defendant's having postponed notarization of the bill of sale for an unreasonable period, and defendant's having advanced several conflicting explanations of how he obtained possession and purported ownership of the vehicle. Although, to our view, defendant satisfactorily explained some of these items of proof, those remaining unexplained provided an evidentiary basis from which the jury could conclude beyond a reasonable doubt that the defendant received and concealed a stolen motor vehicle with knowledge that it was stolen.

The judgment of the lower court is

3
Affirmed.